Exhibit 10.2


Shore Bancshares, Inc.
 
2007 Management Incentive Plan
 


Schedule A: Award Percentages and Performance MeasureWeightings
As of August 9, 2007
 


Position/Title
Incentive
Award
Target
 
Company
Net Income
Weight
(1)
 
 
 
+
Division/ Individual
Performance
Weight
(2)
President & CEO, Shore Bancshares
75%
 
80%
+
20%
COO, Shore Bancshares
40%
 
80%
+
20%
CFO, Shore Bancshares
40%
 
40%
+
60%
President, Talbot Bank
50%
 
30%
+
70%
President, CNB
30%
 
30%
+
70%
President, Felton Bank
20%
 
30%
+
70%
Senior Lender, Talbot
35%
 
20%
+
80%
Senior Lender, CNB
20%
 
20%
+
80%
Secretary, Shore Bancshares
20%
 
20%
+
80%
CEO, Insurance Division
5%
 
20%
+
80%

 